DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s arguments, filed 11/16/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 11/16/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Claims 1, 3, and 5 as filed 11/16/2022 are the current claims hereby under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/08/2022 has been considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 4-7, filed 11/16/2022, have been fully considered .

Claim Objections:
	Arguments are persuasive. The claims have been amended to address the previous objections. The previous objections have been withdrawn. New objections are presented below.  

Claim Rejections - 35 USC § 112(b):
	Arguments are persuasive. The claims have been amended to address the rejections. The previous rejections under 35 USC § 112(b) have been withdrawn.

Claim Rejections - 35 USC § 103:
Arguments are not persuasive. Applicant's arguments do not point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. The applicant has referenced figures 1 and 5 of Itonaga et al. (U.S. Pub. No. 2001/0016692) while the rejections focuses on the embodiment shown in figure 3. 
The applicant states that Itonaga discloses the first and second sheet connected together by a web 35 joining the joint margins which is in contrast to the new limitation. The examiner disagrees (see the rejection below for the corresponding rationale). 

Claim Objections – Withdrawn and New
Claim 1 is objected to because of the following informalities: 
In claim 1, please change “the joint margins of the outer wall portion being laterally space apart and located between extending parallel to the first and second sheets” to read “the joint margins of the outer wall portion being laterally space apart and located between and extending parallel to the first and second sheets”
Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Withdrawn

Claim Rejections - 35 USC § 103 – New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Itonaga (US 20010016692 A1, previously cited).
Regarding Claim 1, Itonaga discloses an inflatable structure used in a cuff for blood pressure measurement configured to be wrapped around a living body, inflate when a fluid is supplied to an internal space, and compress the living body ([0002], sphygmomanometer cuff wrapped around the region of measurement such as the upper arm or wrist used to increase the pressure at that region to measure blood pressure), the inflatable structure comprising:
an inner wall portion ([0033], inner wall 32); 
an outer wall portion ([0033], outer wall 31) facing the inner wall portion (facing inner wall 32 in Fig. 3); 
the inner wall portion being formed from a first sheet having a first major surface (inner wall portion 32 is formed integrally from a single sheet as shown in Fig. 3 and which has a first major surface adjacent to joint 35 through the interior space) and a first pair of side wall portions ([0033], side walls 37 and 39) on edges of the first major surface (See Fig. 3, the side walls 37 and 39 are on a left and right edge of surface 32 denoted by 32a and 32b) that are bent towards the internal space (See Fig. 3, side walls are bent inwards), with ends of the first side walls being further bent towards the internal space to provide joint margins (See Fig. 3, the ends of the side walls 37 and 39 are bent further into the internal space than and provide a joint that fastens the ends to the of the first pair of side walls to the second pair of side walls. The side walls are bent at an angle into the interior space while the ends which form the joint margin are bent further into the interior space such that they are parallel to the joint 35);
the outer wall portion being formed from a second sheet having a second major surface (outer wall portion 31 is formed integrally from a single sheet as shown in Fig. 3 and which has a first major surface adjacent to joint 35 through the interior space) and a second pair of side walls (See Fig. 3, side walls 36 and 38) on edges of the major surface (See Fig. 3, the side walls 36 and 38 are on a left and right edge of surface 31 denoted by 31a and 31b) that are bent towards the internal space (See Fig. 3, side walls are bent inwards), with ends of the second side walls being further bent towards the internal space to provide joint margins (See Fig. 3, the ends of the side walls 37 and 39 are bent further into the internal space than and provide a joint that fastens the ends to the of the first pair of side walls to the second pair of side walls The side walls are bent at an angle into the interior space while the ends which form the joint margin are bent further into the interior space such that they are parallel to the joint 35);
the joint margins of the inner wall portion being laterally spaced apart and centrally located between and parallel to the first and second sheets (See Fig. 3, the joint margins formed by the ends of side walls 37 and 39 are laterally spaced apart along the width of the bag, and are centrally located between and parallel to first and second sheets 32 and 31);
the joint margins of the outer wall portion being laterally space apart and located between extending parallel to the first and second sheets (See Fig. 3, the joint margins formed by the ends of side walls 36 and 38 are laterally spaced apart along the width of the bag, and are centrally located between and parallel to first and second sheets 32 and 31); and
the first and second sheets being connected together solely by a joiner of the joint margins of the inner wall portion and outer wall portion ([0033], Pieces 36 and 37 are fixed integrally, and fastened to the end of joint 35… Pieces 38 and 39 are fixed integrally, and fastened to the end of joint 35. As can be seen in Fig 3 and described in [0033], the outer wall 31 and the inner wall 31 are connected together only by the integral fixing of the pieces. The fastening of pieces 67 and 39 to the joint 35 does not connect the first and second sheets together. Removing the connection of the pieces 37 and 39 from the joint 35 does not alter the connection of the first and second sheets. However, the first and second walls are no longer connected if the connection of pieces 37 and 39 from 36 and 38 is removed).
However, Itonaga does not explicitly disclose the inner wall is configured to be provided on a living body side. Itonaga teaches in a separate embodiment shown in Fig. 1 that an inner wall is located on an inner side ([0024], an inner wall 12 located at the inner side). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention that the inner wall of the embodiment shown in Fig 3 of Itonaga is likewise configured to be placed on the living body, or “inner side” of the device, as it is functionally equivalent to the inner wall in Fig. 1.
Itonaga does not explicitly disclose the inner wall portion being integrally formed from a first sheet and a first pair of side walls, and the outer wall portion being integrally formed from a second sheet and a second pair of side walls.
Itonaga teaches in [0037] that the inner wall, the side walls, and the joint formed can be formed integrally ([0037], the inner wall, the side walls, and the joint formed integrally). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the pair of side wall portions and the first and second sheets formed integrally using a production method such as injection molding as taught by Itonaga to create the device using less steps. One of ordinary skill in the art would recognize that applying the known production method of injection molding as taught by Itonaga to yield integrally formed parts would yield only the predictable result of creating an integral unit that requires less post manufacturing processing. One of ordinary skill in the art would further recognize that selected which components are formed integrally would be a mere design choice which would be obvious make to optimize performance of the device, such as by controlling the structural integrity.  

Regarding Claim 5, Itonaga further discloses wherein the pair of side wall portions are each bent toward the internal space at a plurality of positions (each side wall is bent in towards the internal space at two locations as seen in Fig. 3. Therefore, each pair is bent at a plurality (2) of locations).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Itonaga (US 20010016692 A1) as applied to claim 1 above, and in further view of Uesaka (US 20150105676 A1).
Regarding Claim 2, claim 2 is a product-by-process claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP section 2113). The process of molding the inner wall portion, the outer wall portion, and the pair of side wall portions implies no additional structural elements to the claimed bag-shaped structure of claim 1.
Modified Itonaga as described above in Claim 1 required that the outer wall, the inner wall, the side walls, and the joint be formed integrally by injection molding (Itonaga [0037]). 
However, Itonaga does not explicitly suggest that the material is a thermoplastic elastomer. Uesaka teaches a blood pressure meter cuff (abstract) wherein the components of a bladder are formed by a thermoplastic elastomer ([0056], the material of the inner sheet 111 and the outer sheet 112 may be anything, as long as it is high in elasticity and air does not leak from the circumferential edge portion after being welded. Specifically, EVA (ethylene-vinyl acetate copolymer), PVC (flexible polyvinyl chloride), PU (polyurethane), TPE-O (olefin-based thermoplastic elastomer), natural rubber, and the like are examples of materials for the inner sheet 111 and the outer sheet 112). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material used in the bladder disclosed by Itonaga to be a thermoplastic.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791                                                                                                                                                                                                        

/RENE T TOWA/Primary Examiner, Art Unit 3791